Appellant was convicted in the Criminal District Court of Williamson County of perjury, and his punishment fixed at two years in the penitentiary.
This conviction rested upon the alleged falsity of testimony given by appellant in a rape case wherein one Ewell Simpson was *Page 396 
defendant and in which an attempt was made to show that the injured female was not of chaste character at the time of the alleged rape. Appellant was a defense witness in that case and testified that he saw Louise Cluck, the girl upon whom the assault was charged, and one Victor Cluck engaged in sexual intercourse in a toilet at Cedar Park school house in said county on a date prior to that of the alleged rape.
The trial of Simpson was had in January, 1922. In alleging the date of said trial of the commission of the perjury herein in the instant indictment, the date of the Simpson trial was fixed as of January, 1921. Various complaints are made and based on the apparent variance between the date of the Simpson trial as alleged in the indictment and its date as shown by the proof. We are referred to no authority by appellant and know of none, holding a different rule here applicable from the general rule that the State is not bound by the date of the offense as alleged, and that if it be one anterior to the return of the indictment and within the period of limitation, it is sufficient. Lucas v. State, 27 Texas Crim. App. 323; Branch's Ann. P.C., Sec. 439, for authorities. That the trial of Simpson referred to in the indictment, and such trial as shown in the proof were identical, was abundantly established.
The false testimony of appellant set out in the instant indictment was composed of more than one fact but each formed part of, and all related to the proposition that he had seen the parties above named, at the time and place referred to, engaged in said act of intercourse. Appellant contends that the statement of said false testimony set out in said indictment charges twelve separate and distinct perjuries. The statements attributed to appellant in the indictment was made therein the basis of one charge of perjury, and the said statements were set out in the charge to the jury and submitted to them as that whose falsity must be shown by the State in order to support a conviction. We think appellant could interpose his plea of former conviction, should there be any attempt at any time in the future to charge him with perjury based on the alleged making of all, or any one, of the parts of said statement so charged; this being true, and the State seeming to have assumed the burden of proving the falsity of all of said statements, we see no ground for complaint. Nothing in the record suggests that any defensive theory was or could have been, based on the proposition that part of said statement was true and another part false. Beach v. State, 32 Tex.Crim. Rep.; Adellberg v. State, 39 S.W. Rep. 103; Moore v. State, 32 Tex.Crim. Rep.; Simpson v. State, 46 Tex.Crim. Rep..
The admission in evidence of the judgment of conviction in the Simpson case, was not error. Davidson v. State, 22 Texas Crim. *Page 397 
App., 373; Washington v. State, 23 Texas Crim. App. 336; Littlefield v. State, 24 Texas Crim. App. 167.
Matters affecting the question as to whether the alleged false testimony was given wilfully and deliberately, become pertinent in perjury prosecutions. That at a date subsequent to that fixed by him as the one on which he claimed to have seen Louise Cluck and Victor Cluck engaged in an act of intercourse, appellant testified before the grandjury that he knew nothing derogatory to the character and reputation of Louise Cluck for virtue and chastity, — would be material, both as controverting the truth of his testimony given in court on the Simpson trial to the effect that he had seen such act of intercourse, — and also as supporting the wilful and deliberate character of the false testimony assigned as perjury herein.
Bills of exception to matters transpiring in the examination of certain witnesses, and those presenting exceptons to the charge of the court, and also complaining of the refusal of special charges, present no error.
Finding nothing in the record calling for a reversal of the judgment, an affirmance is ordered.
Affirmed.
                          ON REHEARING.                        October 17, 1923.